Order entered January 28, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01413-CV

            THOMAS W. CAMPBELL AND DONNA CAMPBELL, Appellants

                                             V.

                              DALE ANN MARTELL, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-06460

                                            ORDER
       Before the Court is court reporter Vielica Dobbins’s January 24, 2020 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the record

be filed no later than February 18, 2020.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE